Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2018/030963 (filed 08/22/18), which application claims priority to JP 2017-167102 (filed 08/31/17).
	Claims 1-6 are pending.
	The Drawings filed 02/20/20 are approved by the examiner.
	The IDS filed 02/20/20 has been considered.  An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-353620.
Initially, applicant’s definition of the claim terminology “contains primarily an alkaline-earth metal” at para 0047 of the specification is noted.  Accordingly, the examiner construes the claim terminology to require the alkaline earth component (e.g. CaO, BaO) to be the principal component (highest %) in the glass component.
	JP ‘620 discloses resistance paste compositions.  The pastes comprise a mixed metal component of copper powder, manganese powder, and iron powder (0011-0013; 0024 of English translation), glass component, vehicle, and solvent (0025; 0028-0029).  The reference teaches glass compositions including barium borosilicate, calcium borosilicate, and barium calcium borosilicate as suitable species of glass component (0026).  The amounts and particle size of the disclosed conductive component meets the instant limitations of dependent claim 4 (0024; Table 1).
	Although the reference does not disclose the claimed paste components with sufficient specificity to anticipate the instant claims, the examiner submits that the claimed combination of copper powder, manganese powder, and glass “containing primarily .
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-353620 as applied to claims 1, 2, 4, 6 above, and further in view of either JP 6-36902A or JP 2001-189187 A.
	JP ‘620 is relied upon as set forth above.  The reference differs from instant dependent claims 3 and 5 in failing to specify the use of different average grain size (claim 3) or different shape (claim 5) copper powders.
	Both JP ‘902 and JP ‘187 disclose a combination of copper spherical and flake (scaly) powder of various particle sizes.  See JP ‘187 para 0018-0019 and JP ‘902 para 0024.
The substitution of one know element for another, i.e. the use of spherical and flake mixtures of different D50, wherein 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
February 24, 2021